                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,
                                          Case No. 15-20652
vs.                                       HON. GEORGE CARAM STEEH

D3 EUGENE FISHER,

              Defendant.
___________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION
  FOR NEW TRIAL AND JUDGMENT OF ACQUITTAL [ECF NO. 1191]

      From June 5 to August 27, 2018, defendant Eugene Fisher was tried

by a jury in this court along with co-defendants Robert Brown, Corey

Bailey, Keithon Porter and Arlandis Shy. On August 27, 2018, the jury

convicted Fisher on Counts Thirty-Three and Thirty-Four, both for felon in

possession of a firearm, and found him not guilty on the remaining counts.

On September 9, 2018, Fisher filed a consolidated motion for new trial

pursuant to Federal Rule of Criminal Procedure 33 and judgment of

acquittal pursuant to Federal Rule of Criminal Procedure 29. Fisher

challenges the sufficiency of the evidence used to convict him of Count

Thirty-Three for possessing the Bushmaster AR-15 .223 caliber assault rifle




                                    -1-
(“Bushmaster AR”). For the reasons stated below, defendant’s motion is

DENIED.

                              I. Legal Standard

A. Rule 29 Motion for Judgment of Acquittal

      “In reviewing a claim of insufficient evidence, ‘the relevant question is

whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” United States v.

Salgado, 250 F.3d 4338, 446 (6th Cir. 2001) (emphasis in original) (quoting

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The Government “must

present substantial evidence as to each element of the offense.” Brown v.

Davis, 752 F.2d 1142, 1145 (6th Cir. 1985) (internal citations omitted).

“Substantial evidence is more than a scintilla. It means such relevant

evidence as a reasonable mind might accept to support a conclusion. It is

evidence affording a substantial basis of fact from which the fact in issue

can be reasonably inferred.” United States v. Martin, 375 F.2d 956, 957

(6th Cir. 1967). “The government may meet its burden through

circumstantial evidence alone, and such evidence need not exclude every

possible hypothesis except that of guilt.” Salgado, 250 F.3d at 446 (citing



                                     -2-
United States v. Jackson, 55 F.3d 1219, 1225 (6th Cir. 1995)). The court

must “draw all available inferences and resolve all issues of credibility in

favor of the jury’s verdict.” United States v. Maliszewski, 161 F.3d 992,

1006 (6th Cir.1998).

B. Rule 33 Motion for New Trial

      A court may vacate any judgment and grant a new trial “if the interest

of justice so requires.” Court have granted a new trial where “(i) the jury

verdict was against the manifest weight of the evidence or (ii) substantial

legal errors or omissions occurred.” United States v. Munoz, 605 F.3d 359,

373-74 (6th Cir. 2010). The standard of review is broader under Rule 33

than it is for a motion for acquittal under Rule 29. That is, a verdict may be

against the great weight of the evidence to support a new trial, but still be

substantial enough to permit reasonable jurors to draw an inference of guilt.

United States v. Ashworth, 836 F.2d 260, 266 (6th Cir. 1988) (citing United

States v. Turner, 490 F.Supp. 583, 593 (E.D. Mich. 1979)).

                                II. Discussion

      Defendant Fisher argues that the government failed to prove he

possessed the Bushmaster AR seized from co-defendant Billy Arnold’s

vehicle on September 26, 2015. A jury can convict a defendant for having

actual or constructive possession of a firearm. To have actual possession,


                                      -3-
the defendant must have “immediate possession or control” of the firearm.

United States v. Grubbs, 506 F.3d 434, 439 (6th Cir. 2007) (citation

omitted). “Constructive possession exists when a person does not have

possession but instead knowingly has the power and the intention at a

given time to exercise dominion and control over an object, either directly

or through others.” Id.

     Fisher argues that the private Facebook message he sent to “Love

Honey” on October 2, 2015 was insufficient to prove the element of

possession, especially because Agent Ruiz testified that the Bushmaster

AR seen in the photo “actually may have belonged to someone else.” (Trial

Tr. 8/3/2018, at p. 32) The photograph attached to the Facebook message

shows Fisher with a male who is holding an assault rifle. Fisher’s comment

attached to the photo states, “The Feds just took my ar that my bro

holding”. Fisher thus identifies the firearm in the photo as his AR, and

comments that it had recently been taken by law enforcement.

     The government presented evidence at trial that on the evening of

September 25, 2015, one week before the Facebook message was sent,

Fisher and Billy Arnold engaged in a text message conversation. Arnold

told Fisher he needed to “get in yo crib and grab my hook ups” and Fisher

responded that he was at the Crazy Horse strip club. (Ex. 20 admitted at


                                     -4-
trial 7/11/2018) Law enforcement was conducting surveillance at the Crazy

Horse that night and ended up stopping and searching a vehicle driven by

co-defendant Steve Arthur and in which Billy Arnold was a passenger. Law

enforcement recovered the Bushmaster AR from the vehicle. (Trial Tr.

7/30/2018, at pp. 33-38, 44-45)

      The following day, Fisher posted a message on Facebook stating, “I

almost lost two year’s out my life this weekend! God is []! FREE MY

SQUAD!” (Ex. 44 admitted at trial 6/20/2018) There was testimony at trial

that the penalty in Michigan for being a felon in possession of a firearm is

two years imprisonment. (Trial Tr. 8/2/2018, at p. 76)

      The September 25, 2015 text exchange in which Arnold indicated he

needed to go to Fisher’s house to get his “hook ups” is substantial evidence

that Fisher had constructive possession of the Bushmaster AR prior to

Arnold retrieving it as Fisher had “dominion” over his house where the

Bushmaster AR was located. When this evidence is considered in the

context of the arrest of Arnold and Arthur with the Bushmaster AR and

Fisher’s Facebook posts, the court concludes there is substantial evidence

from which a rational trier of fact could find that Fisher possessed the

Bushmaster AR. The evidence presented at trial supports the jury’s verdict

of guilty on Count Thirty-Three. The court further concludes the verdict is


                                     -5-
not against the manifest weight of the evidence for purposes of granting a

new trial pursuant to Rule 33.

                                   III. Conclusion

     For the reasons stated above, defendant Fisher’s motion for

judgment of acquittal and/or for new trial is DENIED.

     IT IS SO ORDERED.

Dated: December 19, 2018

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  December 19, 2018, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -6-
